     Case 2:20-cv-00672-JAM-EFB Document 20 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TROY MITCHELL NAYLOR,                            No. 2:20-cv-672-JAM-EFB P
12                       Petitioner,
13           v.                                        ORDER
14    BRANDON PRICE,
15                       Respondent.
16

17          Petitioner, who is committed civilly to a state hospital and proceeds herein without

18   counsel, brings an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

19   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21          On December 9, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. Neither party has filed

24   objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed December 9, 2020, are adopted in full;
                                                       1
     Case 2:20-cv-00672-JAM-EFB Document 20 Filed 01/28/21 Page 2 of 2


 1         2. Petitioner’s application for a writ of habeas corpus is denied;
 2         3. The Clerk is directed to close the case; and
 3         4. The court declines to issue a certificate of appealability.
 4

 5
     DATED: January 27, 2021                       /s/ John A. Mendez
 6
                                                   THE HONORABLE JOHN A. MENDEZ
 7                                                 UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
